Mr. Justice Graves delivered the opinion of the court. 8. Equity, § 78*—when delay in filing suit for injunction against city to require removal of grade is fatal. Where a city unlawfully raised the grade of a certain highway several feet above the natural surface and complainants had personal knowledge of such grade, and that a great amount of work was being done and money expended by the city in raising such highway and they made no effort to prevent such grading for fifteen years until the time of filing suit against the city for an injunction to require removal of such grade, held that the finding in such suit that complainants had slept on their rights and decree denying such injunction were not an abuse of the court’s discretion.